IN THE SUPREME COURT OF THE STATE OF NEVADA


                    MATTHEW TRAWS HOUSTON,                               •/No. 84477
                                      Appellant,
                                  vs.
                    MANDALAY BAY CORP, D/B/A
                    MANDALAY BAY RESORT AND
                    CASINO,
                                      Res ondent.
                    MATTHEW TRAVIS HOUSTON,                                 No. 84478
                                      Appellant,
                                  vs.
                    THE STATE OF NEVADA,
                                                                                   FL
                                      Respondent.



                                         ORDER DISMISSING APPEALS

                                These are pro se appeals. Eighth Judicial District Court, Clark
                    County; David M. Jones, Judge: Eighth Judicial District Court, Clark
                    County; Elham Roohani, Judge.
                                Appellant has filed what appear to be two identical notices of
                    appeal, one bearing a criminal district court case number, and one bearing
                    a civil district court case number. The notices state that appellant appeals
                    from an "Order Granting in Part, Denying in Part, Defendant's Pro Per
                    Motion to Dismiss Counsel from 2/1/2022." To the extent appellant appeals
                    from the February 1, 2022, "Order Granting In Part, Denying In Part
                    Defendant's Pro Per Motion to Dismiss Counser entered in criminal district
                    court case number C-21-357927-1, no statute or court rule allows an appeal
                    from a postconviction order granting a motion to dismiss counsel, denying
                    a motion to recuse the judge, and denying a request for money. See Castillo

SUPREPAE    Coma
                    u. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990) (explaining that this
       OF
    NEVADA


(0) 1947* 06141E.                                                                22,-121?-1
court has jurisdiction only when a statute or court rule provides for an
appeal). To the extent appellant appeals from the "Order Denying Motion
to Amend Complaint and Motion to Dismiss Counsel and Appoint Stand-By
Counsel," entered on February 28, 2022, in civil district court case number
A-17-758861-C, no statute or court rule allows an appeal from such an
order. See Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d
850, 851 (2013) (this court "may only consider appeals authorized by statute
or court rule"). Accordingly, this court lacks jurisdiction and
            ORDERS this appeal DISMISSED.




                                 Acc_A
                        Hardesty



      Al4C4,0               J.                  (Arlagawmrali       , J.
Stiglich                                   Herndon




cc:   Hon. David M. Jones, District Judge
      Hon. Elham Roohani, District Judge
      Attorney General/Carson City
      Clark County District Attorney
      Matthew Travis Houston
      Clark McCourt, LLC
      Eighth District Court Clerk




                                      2